Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on November 16th 2022 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the driven gear" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-12 are rejected due to their dependence from claim 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (WO/2019191396).
Regarding claim 1, Gomez et al. disclose a robotic (capable of engaging robotic arm 174) surgical tool (Figure 22), comprising: a drive housing (362) having a first end and a second end; at least one spline (910a1; Figure 35) extending between the first and second ends and including a drive gear (920a) that rotates with rotation of the at least one spline; a carriage (990) movably mounted to the at least one spline; an elongate shaft (configured as in other embodiments - e.g. shaft 620 in Figure 26) extending from the carriage and through the first end (as in Figure 22); an end effector (230; Figures 3-5) arranged at a distal end of the elongate shaft; a wrist (unlabeled wrist mechanism evident from Figures 3-5) that interposes the end effector and the distal end of the shaft; and an activating mechanism (900a) housed in the carriage and operatively coupled to the drive gear such that rotation of the drive gear correspondingly actuates the activating mechanism (¶[00145] - [00160]). 
Gomez et al. fail to explicitly disclose that actuation of the activating mechanism causes the wrist to articulate the end effector in at least one plane.  However, Gomez et al. disclose that actuation of the activating mechanism is intended to cause an end-effector to articulate in one of several degrees of freedom (¶[00159]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the wrist mechanism to the activating mechanism such that actuation of the activating mechanism causes the wrist to articulate the end effector in at least one plane since this would accomplish the stated goal of Gomez et al. of using the activating mechanism to control multiple degrees of freedom of a medical instrument. 
such that rotation of the drive gear correspondingly actuates the activating mechanism and thereby causes the wrist to articulate the end effector in at least one plane.
Regarding claim 2, a drive input (see unlabeled gears at ends of spline shafts in Figure 35) arranged at the first end (as in previous embodiments: 560a - Figure 26; 860a - Figure 32) and operatively coupled to the at least one spline such that rotation of the drive input correspondingly rotates the at least one spline and the drive gear (as in previous embodiment - ¶[00153]); and wherein the robotic surgical tool is capable of engaging an instrument driver arranged at an end of a robotic arm and matable with the drive housing at the first end, the instrument driver providing a drive output matable with the drive input such that rotation of the drive output correspondingly rotates the drive input and thereby actuates the activating mechanism (capable of engaging with a suitably configured robotic arm).
Regarding claim 3, the shaft is capable of extending through a suitably constructed instrument driver via a central aperture defined longitudinally through the instrument driver.
Regarding claim 4, the carriage comprises at least a first layer and a second layer (upper and lower members 990 in Figure 35) arranged in series, and wherein the drive gear is arranged between portions of the first and second layers and slidably disposed about the at least one second spline (evident from Figure 35).
Regarding claim 5, the activating mechanism comprises: a first carrier (900a) extending at least partially about the shaft (carriers are curved and surround shaft - Figure 38) and operatively coupled to a first drive member (“drive inputs” - ¶[00155]) that extends to the wrist (made obvious as explained above); and a second carrier (900b) extending at least partially about the shaft and operatively coupled to a second drive member (“drive inputs” - ¶[00155]) that extends to the wrist, wherein actuation of the activating mechanism causes the first carrier and the first drive member to move along the shaft in a first axial direction and further causes the second carrier and the second drive member to move along the shaft in a second axial direction, wherein the first and second axial directions are equal and opposite (¶[00145] - [00160]).
Regarding claim 6, distal ends of the first and second drive members antagonistically operate at the end effector to articulate the end effector in the at least one plane (¶[00145] - [00160]).
Regarding claim 13, the end effector is selected from the group consisting of a surgical stapler, a tissue grasper (230 - Figures 3-5), surgical scissors, an advanced energy vessel sealer, a clip applier, a needle driver, a babcock including a pair of opposed grasping jaws, bipolar jaws, a suction irrigator, an endoscope, a laparoscope, and any combination thereof.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771